DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 7/30/21.  Claims 15-18* are cancelled; claims 1, 11 are 19 amended; claims 1-14 and 19 are pending. *Original claim 8 was omitted and applicant’s amendments reflects the updated/correct claim numbering. 

Election/Restrictions
2.	Amended claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claim 11 was directed to an embodiment wherein the mounted magnet of a first panel attracts the mounted magnet of a second panel, as opposed to the mounted magnets being required to attract to an elongate adapter as amended. These distinct embodiments can be seen for example in Fig. 1 and Fig. 10, respectively. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 and its dependents, 12-14, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 19 uses the word “means” (or “step”) and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because claim 19 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

5.	Claims 1-10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Danko (US Pub. No. 2018/0258965), or in the alternative, in further in view of Winting (US Pat. No. 8,556,673).  
As per claims 1 and 19, Danko teaches a gaming screen 10 comprising: a first panel 12 having: a first edge 18 having a first length (Fig. 1-2; Fig.’s 21A-21B); and a first pair of magnets 16, each magnet of the first pair of magnets rotably mounted at the first edge 18 at a first distance from each other (“magnetic hinge” – paragraphs [0067], [0069] – “each located along the longer (vertical) edges”); a second panel 12 having: a second edge 18, the second edge having a second length; and a second pair of magnets, each magnet of the second pair of magnets 16 rotatably mounted at the second edge 18 at a distance from each other that is the same as the first distance (“magnetic hinge” – paragraph [0067], [0069] – “each located along the longer (vertical) edges”; “magnets 16 are located in the same positions along the corresponding edges 18”, “aligned with each other along edges 18”); wherein the first 16 and second magnets 16 are arranged to attract to each other and form a hinge (“magnetic hinge” – paragraph [0067]) between the first edge 18 having the first length and the second edge having the second length (Fig. 1-2; Fig.’s 21A-21B; paragraph [0067], [0069]).  
Admittedly, Danko does not expressly teach wherein the first and second edge lengths are “different”. However, per MPEP 2144.04 - In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.  At paragraph [0059] of applicant’s specification, no criticality is given to the panels being oriented differently (i.e. landscape versus portrait), or the edges having different lengths. Moreover, applicant’s invention with the claimed “difference” in length, which includes differences of just a few millimeters, would not have performed differently than the panels of Danko. As such, one ordinary skill in the art would understand the configuration of the edge lengths, including small differences in length, are obvious in the art in view of In re Dailey and Gardner. Should applicant disagree with this position, examiner notes that the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling the length of one of the first or second edges is more than capable, as Danko expressly teaches wherein the magnets of connecting panels are to be “aligned” and “corresponding” (paragraph [0069]). By increasing the length of a first or second edge, surface area is increased for that panel, enabling more sign area, or privacy should that be desired. 

As per claims 2-6; Danko teaches wherein: the first magnet 16 has a cylindrical body (“cylindrical” – paragraph [0069]) and is mounted so that its central axis is substantially parallel to the first edge 18 (Fig.’s 21A-21B); wherein the first magnet 16 is mounted so that it is free to rotate about its central axis (“magnets 16 are capable of rotational movement about an axis of edges 18” – paragraph [0069]); wherein the first magnet 16 has a mounting hole through a central axis of the cylindrical body (Fig.’s 21A-21B); wherein the first panel 12 comprises a mounting spindle 24 (Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skilled in the art would reasonably be expected to infer that the magnets are symmetrically arranged in view of the teachings of Figures 21A-21B and therefore the north and south portions are reasonably construed as half portions), wherein the first and second halves of the first magnet are lengthwise halves of the first magnet (Fig.’s 21A-21B; demarcated by dotted line).  
As per claims 7-9, Danko teaches wherein the first panel 12 comprises: an opposite edge 18, opposite to the first edge 18; and an opposite magnet 16 rotatably mounted at the opposite edge (paragraphs [0058], [0067], [0069] – “vertical edges 18”), wherein the first panel 12, the second panel 12, or both comprise a substantially flat rectangular body (Fig. 1; Fig.’s 21A-21B; paragraph [0058]-[0059]); wherein the first panel 12 comprises a plurality of magnets 16 rotatably mounted along the first edge 18 (Fig.’s 21A-21B; paragraph [0069])
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, the magnets 16 “are free to rotate” (paragraph [0069]) and therefore the “magnetic hinge” is considered capable of allowing about a 360-degree swing between the first and second panels.  

Response to Arguments
6.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711